Title: To Thomas Jefferson from Albert Gallatin, 27 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Treasury Depart. 27th Augt. 1802
          
          I leave the office under the care of Mr Nourse, and if I can stand the journey will set off for New York this day, but feel much indisposed.
          Please to let me know whether you approve the recommendations of Messrs. Langdon & Whipple for officers of the revenue cutter, and in that case to send me their names with which I may fill blank commissions. I have presumed to get a commission for the surveyor of Albany recommended by Govr. Clinton.
          Whenever you shall have decided on a successor to Colo. Heath, & for one to Mr Reynolds, you may inform Mr Madison of it, who will direct his clerk Mr Brent, in whose hands he has left signed blank commissions, to fill the same.
          Please to direct to this place, until you shall further hear from me. If I am absent, the letters will be forwarded to New York.
          I am with respect & attachment Your obedt. & affectionate Servt.
          
            Albert Gallatin
          
        